Citation Nr: 1742223	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-02 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 10 percent for right ear hearing loss.  

2.  Entitlement to a disability rating in excess of 20 percent for right ear hearing loss based on extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2016).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to May 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  The case was remanded by the Board in March 2014 and August 2015 for additional development.  

In November 2016, the Board denied a schedular rating in excess of 10 percent for right ear hearing loss.  However, a 20 percent extraschedular disability rating for right ear hearing loss was granted.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion For Remand is on file which contains language requesting the Court to vacate the Board's decision denying a rating in excess of 20 percent for right ear hearing loss, to include extraschedular consideration.  It is noted that in a January 2004 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For "Partial" Remand, noting that "the remaining issue is dismissed."  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Joint Motion for Remand called for the claim to be remanded in that the Board erred by not providing an adequate statement of reasons and bases for finding that a rating in excess of 20 percent was not warranted.  While the Court noted "the remaining issue [was] dismissed," neither the Court Order nor the Joint Motion for Remand specifically identifies the dismissed issue.  Therefore, the Board will presume that the schedular evaluation as well as extraschedular consideration is at issue.  For purposes of clarity and thoroughness, both aspects of the current claim are listed on the title page and will be addressed in the decision that follows.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran' right ear hearing loss manifested, at worse, as Level XI hearing in the service-connected right ear and as Level I hearing loss in the nonservice-connected left ear.  

2.  The schedular ratings are inadequate to rate the additional occupational impairment caused by the Veteran's service-connected right ear hearing loss and tinnitus, since the schedular criteria do not consider the significant effects of his right ear hearing loss (deafness) on the Veteran's occupation as a truck driver, including his inability to distinguish what is being said when others speak.  

3.  The Veteran's right ear hearing loss and tinnitus cause marked interference with his employment as a truck driver beyond that contemplated by the schedular rating criteria that is consistent with the degree of impairment contemplated by a 30 percent extraschedular disability rating.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess of 10 percent for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1, 4.7, 4.85, 4.86 Diagnostic Code (DC) 6100 (2016).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent extraschedular rating, but no higher, for right ear hearing loss have been approximated from March 24, 2010, when the Veteran's claim for an increased rating was received.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by an April 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  This matter was remanded by the Board for further development in March 2014, to include for a contemporaneous VA audiometric examination and submission of the claim to the Director of the Compensation Service.  The requested examination was conducted in June 2014, and that report has been added to the claims file.  However, as the case was not referred to the Director of the Compensation Service, as requested, it was remanded again in August 2015.  An October 2015 administrative review report by the Director with consideration of 38 C.F.R. § 3.321(b)(1) (2016) is now in the file.  As such, the Board finds that the March 2014 and August 2015 remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Applicable Laws and Regulations and Background

The Veteran contends that his right ear hearing loss is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as can practicably be determined, the average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, DC 6100 (2016).  

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. 
38 C.F.R. § 4.85 (2016).  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86 (2016).  

Where, as here, impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will generally be assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2016).  However, under the VA provisions governing paired organs, where there is service-connected hearing impairment in one ear compensable to a degree of 10 percent or more and hearing impairment in the other ear as the result of a nonservice-connected disability, which is not the result of the Veteran's own willful misconduct and which meets the criteria for a disability under 38 C.F.R. § 3.385 (2016), the rate of compensation shall be paid as if the bilateral hearing loss were the result of the service-connected disability.  
38 U.S.C.A. § 1160(a)(3) (West 2014); 38 C.F.R. § 3.383(a)(3) (2016); VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2016).  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

The Veteran's claim for an increased rating was received on March 24, 2010.  

Turning to the evidence of record, two May 2010 lay statements attest that the Veteran's right ear hearing loss had increased in severity since his discharge.  VA audiometric examination was conducted in May 2010.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

105+
105+
105+
105
LEFT

25
35
45
55

The average pure tone decibel loss in the right ear was 105+ and 40 in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The right ear could not be tested (CNT).  

At the January 2012 video conference hearing, the Veteran testified that his hearing had increased in severity since the May 2010 evaluation.  He was now totally deaf in the right ear, and he had been told that a hearing aid would not help.  He also reported that his right ear hearing loss caused him daily functional impairment, in that he had trouble hearing the television unless it was turned up extremely loud.  He could not drive with the radio on because the noise prevented him from hearing what was going on around him.  He had trouble having conversations in social settings because of background noise, and he was unable to read lips. In general, he often misunderstood what people were saying.  He said that his hearing loss prevented him from working as a professional truck driver.  This had been his job for 20 years, but now he was unable to pass the whisper voice test required for the position.  

On the VA authorized audiological evaluation in June 2014, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

CNT
CNT
CNT
CNT
LEFT

35
50
65
60

The average pure tone decibel loss in the right ear was CNT and 52.5 in the left ear. Speech audiometry revealed speech recognition ability of 0 percent in the right ear and 96 percent in the left ear.  The Veteran noted at this examination that he had difficulty hearing in noise environments and in group situations.  He was able to hear but not clearly.  He also could not hear from a distance.  

In an October 2015 "Administrative Review - Extra-Schedular Consideration under 38 C.F.R. § 3.321(b)(1)" report, the Director of Compensation Service noted the Veteran's hearing impairment complaints, and the effect on his ability to understand speech in all situations.  A profound service-connected right ear hearing loss was acknowledged.  The Director specifically noted that the Veteran's hearing loss resulted in daily functional impairment as exhibited by having to turn up the volume on the television and the inability drive his car with the radio on due to the noise distraction.  Moreover, there was difficulty in casual conversations.  The Director acknowledged that the Veteran said he was no longer able to work as a truck driver due to his hearing loss.  However, the Director determined that the resulting functional loss and corresponding occupational impairment related to the service-connected right ear hearing loss were contemplated and appropriately compensated by the regular rating criteria.  

Analysis - Schedular Rating 

Applying the method for evaluating hearing loss to the results of the May 2010 audiology evaluation and applying 38 C.F.R. § 4.86(a) (2016) for an exceptional pattern of hearing impairment, there is Level XI hearing acuity in the right ear and Level I hearing acuity in the left ear.  Application of these findings to Table VII corresponds to a 10 percent rating under DC 6100.  When applying the method for evaluating hearing loss to the results of the June 2014 audiology evaluation, the results are the same - Level XI hearing acuity in the right ear and Level I hearing acuity in the left ear which corresponds to a 10 percent rating under DC 6100.  Accordingly, a rating in excess of 10 percent for right ear hearing loss is not warranted on a schedular basis.  

Extraschedular Rating 

The Board will now look to whether an extraschedular rating in excess of 20 percent is warranted for the Veteran's right ear hearing loss.  

The appropriate laws and regulations are as follows:  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is also service connected for tinnitus which he has indicated causes sleep difficulties.  

As noted by the Court in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating was not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extraschedular rating aspect of this claim").  

In this case, the Board will resolve reasonable doubt in the Veteran's favor and award a 30 percent extraschedular rating for the service-connected right ear hearing loss disability from the date of the claim for increase based upon the combined effects of his right ear hearing loss and tinnitus.  

Initially, the Board finds that the schedular criteria are not adequate to rate the Veteran's right ear hearing loss disability.  Evidence in support of this finding includes the Veteran's testimony/statements wherein he noted that he was no longer able to work as a truck driver (his job for 20 years) in that he could no longer pass a hearing test.  He testified that he had been turned down for jobs for insurance reasons and for safety hazard reasons.  Moreover, at the 2014 examination, the Veteran reported that while he could hear, he could not hear clearly, particularly in group situations or at a distance.  The Veteran is also service connected for tinnitus and at the 2014 examination, he complained that this condition kept him awake at night.  The combined effect of his hearing loss and tinnitus was considered in the grant herein of an extraschedular rating of 30 percent.  

As noted, in August 2015, Board referred this matter to the Director, Compensation Service, thereby concluding that the evidence in this case demonstrated such an exceptional disability picture that the available disability rating criteria were inadequate.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  That is, the Board essentially found that the rating criteria did not reasonably describe the Veteran's disability level and symptomatology from his right ear hearing loss.  It was the Director's conclusion that the evidence presented did not demonstrate that the symptomatology consistently associated with the Veteran's right ear hearing loss presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Notwithstanding the Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion.  

The Board disagrees with the Director's opinion.  In a recent decision, the Court considered whether the Board has the authority to review a decision by the Director of Compensation Service that awards and extraschedular disability rating under 38 C.F.R. § 3.321(b) (1) (2016).  See, e.g., Kuppamala v. McDonald, No. 14-2449 (U.S. Vet. App. 2015).  

In Kuppamala, the Court held that the Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

In light of the foregoing, the Board has resolved reasonable doubt in favor of the Veteran and finds that the schedular criteria are not adequate to rate the additional impairment associated with his right ear hearing loss disability.  The Board next finds that the evidence is at least in equipoise on the question of whether the Veteran's right ear hearing loss disability and his tinnitus combined caused marked interference with his former employment as a truck driver.  The Board notes that in order to obtain an extraschedular rating under § 3.321, a claimant need not demonstrate that he is totally unemployable; he need only demonstrate marked interference with employment.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right ear hearing loss disability and his tinnitus have resulted in marked interference with employment.  

The Board further finds that, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating of 30 percent, but no greater than 30 percent, for right ear hearing loss for the entire period of the rating on appeal.  In this case, that period is from March 24, 2010, when the claim for an increased rating was received.  In assigning the extraschedular rating of 30 percent in this case, reasonable doubt was resolved in the Veteran's favor.  See 38 C.F.R. § 3.102 (2016).  Moreover, the Board notes and has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  38 C.F.R. § 4.21 (2016) (rating regulations do not require that all cases show all findings specified by the Rating Schedule; coordination of rating with impairment of function is expected in all instances).  In this particular case, while the evidence supports a finding of marked interference with this Veteran's employment, the interference in this case is limited to some degree of inability to perform specific functions in his position as a truck driver.  However, the evidence does not establish that the Veteran's service-connected right ear hearing loss and tinnitus have resulted in impairment commensurate with more than a 30 percent rating.  There are many jobs that the Veteran could perform with his hearing loss and tinnitus.  Although he would have difficulty with certain types of communication, for example, when he is not face-to-face with the speaker, reasonable accommodations can generally be made in many occupational settings.  In most work environments, adequate accommodations could be made based on federally mandated regulations to allow him to function appropriately even with moderate to moderately severe high frequency hearing loss as well as tinnitus.  None of the remaining medical records suggest a greater interference with employment due to the Veteran's service-connected hearing loss and tinnitus.  

In this regard, it is important for the Veteran to understand that a 30% evaluation is a significant disability evaluation.  It is only in taking into consideration the Veteran's complaints and concerns that the Board was able to come to this finding, overturning the finding of the VA Director of the Compensation and Pension Service and taking the Veteran's rating outside the normal schedular criteria.  In this regard, the Board has attempted to provide the Veteran an evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected hearing loss and tinnitus that takes into consideration his problems, as he has stated them, at the hearing before the undersigned and otherwise during the pendency of the claim.  

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected right ear hearing loss and tinnitus.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, as the issue of entitlement to a TDIU is not reasonably raised by the record, it is not part of the appeal.


ORDER

Entitlement to a schedular disability rating in excess of 10 percent for right ear hearing loss is denied.  

An extraschedular disability rating of 30 percent, but no higher, for right ear hearing loss is granted for the entire appeal period, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


